                 Case 21-10023-JTD              Doc 189        Filed 03/31/21         Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                 )    Chapter 11
                                                       )
WARDMAN HOTEL OWNER, L.L.C.,                           )    Case No. 21-10023-JTD
                                                       )
                                    Debtor.1           )    Hearing Date: April 13, 2021 at 2:00 p.m. (EDT)
                                                       )    Obj. Deadline: April 6, 2021 at 4:00 p.m. (EDT)
                                                       )
                                                       )    Related Docket Nos. 178 and 188

                                           NOTICE OF HEARING

         PLEASE TAKE NOTICE that, on March 26, 2021, the American College of Radiology

(the “Movant”), filed its Motion (I) to Compel Rejection of Certain Agreements or, in the

Alternative, (II) for Relief from the Automatic Stay (the “Motion to Compel”) under seal [Docket

No. 178] with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy

Court”).

         PLEASE TAKE FURTHER NOTICE that on March 31, 2021, the Movant filed a

proposed redacted copy of the Motion to Compel [Docket No. 188].

         PLEASE TAKE FURTHER NOTICE that objections or responses to the Motion, if any,

must be made in writing, filed with the Bankruptcy Court, and served so as to actually be received

by the undersigned attorneys for the Movant on or before April 6, 2021 at 4:00 p.m. (EDT) (the

“Objection Deadline”).

         PLEASE TAKE FURTHER NOTICE that a hearing with respect to the Motion, if

required, is scheduled before the Honorable John T. Dorsey at the Bankruptcy Court, 824 North




1
  The last four digits of the taxpayer identification number for the Debtor are 9717. The mailing address for the Debtor
is 5035 Riverview Road, NW, Atlanta, Georgia 30327.
